 
EXHIBIT 10.1
 
SHARE EXCHANGE AND SETTLEMENT AGREEMENT
 
This SHARE EXCHANGE AND SETTLEMENT AGREEMENT (this “Agreement”), dated as of
December 31, 2010, is by and among Lexicon United Incorporated, a Delaware
corporation (the “Company”) and Pathworks PCO of Florida, Inc., a Florida
corporation (now known as Pathworks Acquisition, Inc., a Delaware corporation
(collectively, “Pathworks-Florida”) and the former shareholders of Pathworks PCO
of Florida, Inc., a Florida corporation (Pathworks Corporation, James Grimwade
and Chesscom Technologies, Inc. (collectively, the “Pathworks
Shareholders”).  Each of the parties to this Agreement is individually referred
to herein as a “Party” and collectively, as the “Parties.”
 
BACKGROUND


On October 21, 2010, the Company completed a merger transaction (‘Merger”) with
Pathworks PCO of Florida, Inc. (“Pathworks-Florida”), pursuant to which
Pathworks-Florida became a wholly-owned subsidiary of the Company.


Pathworks-Florida was and is engaged in the business of development,
installation and operation of fiber optic telecommunications delivery systems
for multi-family residential units. One of the Company’s shareholders,
Pathworks, Inc. (“Pathworks”), is a party to a Master Agreement (the “Master
Agreement”) with CenturyTel Services Group, LLC (“CenturyLink”), pursuant to
which, Pathworks, has rights with respect to bulk content pricing and tariffs
applicable to services to be provided in certain identified markets.  In
furtherance of its performance under the Master Agreement, Pathworks has
assigned certain of its rights and responsibilities under the Master Agreement
to Pathworks-Florida.  In exchange, Pathworks-Florida has entered into a royalty
agreement with Pathworks whereby Pathworks-Florida would pay Pathworks a royalty
for the first five years of service provided to Pathworks-Florida customers and
thereafter such service would continue to be provided by Pathworks-Florida on a
royalty-free basis


Pathworks-Florida has 1,000 shares of capital stock (the “Company Stock”) issued
and outstanding, all of which are held by the Company.  Each of the Pathworks
Shareholders is the record and beneficial owner of the number of shares of
Company Stock set forth opposite such Pathworks Shareholder’s name on Exhibit
A.  Each of the Pathworks Shareholders has agreed to transfer all of his, her or
its (hereinafter “its”) shares of Company Stock in exchange for its pro-rate
share of the Company Stock that will, in the aggregate, constitute 100% of the
issued and outstanding capital stock of Pathworks-Florida.  The number of shares
of Pathworks-Florida Common Stock to be received by each Pathworks Shareholder
shall be as listed opposite such Pathworks Shareholder’s name on Exhibit A to
this Agreement.  The aggregate number of shares of Pathworks-Florida Common
Stock that will be reflected on Exhibit A is referred to herein as the
“Shares”.  The foregoing is sometimes referred to herein as the “Transaction” or
the “Transactions”).

 

--------------------------------------------------------------------------------

 

The exchange of Company Stock for Pathworks-Florida Common Stock is intended to
constitute a reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986  (the “Code”), as amended or such other tax free
reorganization exemptions that may be available under the Code.
 
The Board of Directors of the Pathworks-Florida, the Company and the Pathworks
Shareholders (both individual and corporate) have determined that it is
desirable to effect this share exchange and the matters related thereto.


AGREEMENT


NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
SECTION 1.01.    Exchange by the Parties.  At the Closing (as defined in Section
1.02), each of the Pathworks Shareholders shall sell, transfer, convey, assign
and deliver to the Company its Company Stock free and clear of all Liens (as
defined below) in exchange for the Pathworks Common Stock listed on Exhibit A
opposite such Pathworks Shareholder’s name.
 
SECTION 1.02.    Closing.  The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place not later than
December 31, 2010 immediately following the satisfaction or waiver of all
conditions to the obligations of the parties to consummate the Transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing itself), or such other date and time
as the parties may mutually determine (the “Closing Date“).
 
ARTICLE II
 
Representations and Warranties of Pathworks Shareholders
 
Each of the Pathworks Shareholders hereby severally (but not jointly) represents
and warrants to the Company with respect to itself, as follows:
 
SECTION 2.01.    Good Title.  The Pathworks Shareholder is the record and
beneficial owner, and has good title to its Company Stock, with the right and
authority to sell and deliver such Company Stock.  Upon delivery of any
certificate or certificates duly assigned, representing the same as herein
contemplated and/or upon registering of the Company as the new owner of such
Company Stock in the share register of the Company, the Company will receive
good title to such Company Stock, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, Pathworks
Shareholder agreements and other encumbrances (collectively, “Liens”).
 
SECTION 2.02.    Organization.  Each Pathworks Shareholder that is an entity is
duly organized and validly existing in its jurisdiction of organization.

 
2

--------------------------------------------------------------------------------

 

SECTION 2.03.    Power and Authority.  Each Pathworks Shareholder that is an
entity has the legal power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  All acts required to be taken by the
Pathworks Shareholder to enter into this Agreement and to carry out the
Transactions have been properly taken.  This Agreement constitutes a legal,
valid and binding obligation of the Pathworks Shareholder, enforceable against
such Pathworks Shareholder in accordance with the terms hereof.
 
SECTION 2.04.    No Conflicts.  The execution and delivery of this Agreement by
the Pathworks Shareholder and the performance by the Pathworks Shareholder of
its obligations hereunder in accordance with the terms hereof: (i) will not
require the consent of any third party or any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (“Governmental Entity”) under any statutes, laws, ordinances, rules,
regulations, orders, writs, injunctions, judgments, or decrees (collectively,
“Laws”); (ii) will not violate any Laws applicable to such Pathworks Shareholder
and (iii) will not violate or breach any contractual obligation to which such
Pathworks Shareholder is a party.
 
SECTION 2.05.    No Finder’s Fee.  The Pathworks Shareholder has not created any
obligation for any finder’s, investment banker’s or broker’s fee in connection
with the Transactions.
 
SECTION 2.06.    Purchase Entirely for Own Account.  The Pathworks-Florida
Common Stock proposed to be acquired by the Pathworks Shareholder hereunder will
be acquired for investment for its own account, and not with a view to the
resale or distribution of any part thereof, and the Pathworks Shareholder has no
present intention of selling or otherwise distributing the Pathworks-Florida
Common Stock, except in compliance with applicable securities laws.
 
SECTION 2.07.    Available Information.  The Pathworks Shareholder has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in Pathworks-Florida.
 
SECTION 2.08.    Non-Registration. The Pathworks Shareholder understands that
the Pathworks-Florida Common Stock has not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) and, if issued in accordance with
the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Pathworks Shareholder’s representations as expressed herein.
 
SECTION 2.09.    Restricted Securities. The Pathworks Shareholder understands
that the Pathworks-Florida Common Stock is characterized as “restricted
securities” under the Securities Act inasmuch as this Agreement contemplates
that, if acquired by the Pathworks Shareholder pursuant hereto, the
Pathworks-Florida Common Company Stock would be acquired in a transaction not
involving a public offering.  The Pathworks Shareholder further acknowledges
that if the Pathworks –Florida Common Stock is issued to the Pathworks
Shareholder in accordance with the provisions of this Agreement, such
Pathworks-Florida Common Stock may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Pathworks
Shareholder represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

 
3

--------------------------------------------------------------------------------

 

SECTION 2.10.    Legends.  It is understood that the Pathworks-Florida Common
Stock will bear the following legend or one that is substantially similar to the
following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY)
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.  THESE SECURITIES MAY BE  PLEDGED
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES TO THE
EXTENT PERMITTED BY APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
(a)      Any legend required by the “blue sky” laws of any state to the extent
such laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.11.    Accredited Investor.  The Pathworks Shareholder is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and was not organized for the specific purpose of acquiring the
Pathworks-Florida Common Stock.
 
ARTICLE III
 
Representations and Warranties of the Company
 
The Company represents and warrants to the the Pathworks Shareholders that,
except as referenced below with respect to any particular representation or
warranty:
 
SECTION 3.01.    Organization, Standing and Power.  Each of the Company and its
subsidiaries (the “Company Subsidiaries”) is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has the corporate power and authority to consummate the Transactions.
 
SECTION 3.02.    Authority; Execution and Delivery; Enforceability.  The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms.

 
4

--------------------------------------------------------------------------------

 

SECTION 3.03.    No Conflicts; Consents.  The execution and delivery of this
Agreement by the Company and the performance by the Company of its obligations
hereunder in accordance with the terms hereof: (i) will not require the consent
of any third party or any federal, state, local or foreign government or any
court of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to the Company and (iii) will not violate or breach
any contractual obligation to which the Company is a party.
 
SECTION 3.04     No Additional Agreements.  The Company does not have any
agreement or understanding with any third parties with respect to the
transactions contemplated by this Agreement other than as specified in this
Agreement.
 
SECTION 3.05     Disclosure.  The Company confirms that neither it nor any
person acting on its behalf has provided any Pathworks Shareholder or its
respective agents or counsel with any information that the Company believes
constitutes material, non-public information except insofar as the existence and
terms of the proposed transactions hereunder may constitute such information and
except for information that will be disclosed by the Company under a current
report on Form 8-K filed within one business days after the Closing.
 
ARTICLE IV
 
Representations and Warranties of the Pathworks-Florida
 
Pathworks-Florida represents and warrants to each of the Company and the
Pathworks Shareholders that, except as referenced below with respect to any
particular representation or warranty:
 
SECTION 4.01.    Organization, Standing and Power.  Pathworks-Florida is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has the corporate power and authority
to consummate the Transactions.
 
SECTION 4.02.    Authority; Execution and Delivery;
Enforceability.  Pathworks-Florida has all requisite corporate power and
authority to execute and deliver this Agreement and to consummate the
Transactions.  The execution and delivery by Pathworks-Florida of this Agreement
and the consummation by Pathworks-Florida of the Transactions have been duly
authorized and approved by the Board of Directors of Pathworks-Florida and no
other corporate proceedings on the part of Pathworks-Florida are necessary to
authorize this Agreement and the Transactions.  When executed and delivered,
this Agreement will be enforceable against Pathworks-Florida in accordance with
its terms.

 
5

--------------------------------------------------------------------------------

 

SECTION 4.03.    No Conflicts; Consents.
 
The execution and delivery of this Agreement by Pathworks-Florida and the
performance by the Pathworks-Florida of its obligations hereunder in accordance
with the terms hereof: (i) will not require the consent of any third party or
any federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (“Governmental Entity”) under
any statutes, laws, ordinances, rules, regulations, orders, writs, injunctions,
judgments, or decrees (collectively, “Laws”); (ii) will not violate any Laws
applicable to the Company and (iii) will not violate or breach any contractual
obligation to which the Company is a party.
 
SECTION 4.04.    No Additional Agreements. Pathworks-Florida does not have any
agreement or understanding with any third parties with respect to the
transactions contemplated by this Agreement other than as specified in this
Agreement.
 
SECTION 4.05.    Disclosure. Pathworks-Florida confirms that neither it nor any
person acting on its behalf has provided any it or its respective agents or
counsel with any information that Pathworks-Florida believes constitutes
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information and except
for information that will be disclosed by the Company under a current report on
Form 8-K filed within one business days after the Closing.
 
ARTICLE V
 
Other Agreements between the Parties


SECTION 5.01.    Indemnification of the Company.  Pathworks-Florida and each of
the Pathworks Shareholders shall jointly and severally indemnify the Company and
hold it harmless to the fullest extent permitted by law in connection with (a)
any liability(ies) for any expenses associated with either the Heron’s Glen or
Huntington Lakes project; (b) the defense or settlement of any claim(s) if the
Company becomes a party to or is threatened to be made a party to or otherwise
involved (as a witness or otherwise) in any legal proceeding or administrative
action related to the contracts between Pathworks-Florida and either Heron’s
Glen or Huntington Lakes.
 
SECTION 5.02.    Indemnification of James Grimwade. The Company shall indemnify
James Grimwade and hold him harmless to the fullest extent permitted by law if
he becomes a party to or is threatened to be made a party to or otherwise
involved (as a witness or otherwise) in any legal proceeding or administrative
action related to any claims incurred by the him in his capacity as a director
of the Company in connection with the defense or settlement of any such
claim(s).

 
6

--------------------------------------------------------------------------------

 

SECTION 5.03.    Contractual Obligations with Respect to
Pathworks-Florida.  Unless such obligation is a specific subject of this
Agreement (i.e. indemnification agreements), all contractual obligations of the
Company with respect to the affairs or operations of Pathworks-Florida
(including but not limited to any employment agreements) shall be deemed to be
terminated effective as of the Closing Date and there shall be no residual
liability whatsoever on the part of the Company with respect thereto following
the Closing Date.  Any such contractual obligations of the Company shall be
deemed to be assigned to and assumed by the Pathworks Shareholders and
Pathworks-Florida effective the Closing Date without the Company retaining any
residual liability with respect thereto.
 
SECTION 5.04.    Termination of Agreement between the Company and Pathworks
Corporation.  Effective the Closing Date, the Company unilaterally terminates
that certain Agreement by and between the Company and Pathworks Corporation
dated as of October 12, 2010 which provided the Company the right to cure any
default on the Master Agreement between Pathworks Corporation and Century-Link
and further provided the Company the right in the event of such cure to acquire
full ownership of Pathworks Corporation on terms and conditions to be determined
between the parties.
 
SECTION 5.05.     Mutual General Release. With the sole exception of those
obligations which are specifically incorporated in this Agreement, the Parties
do hereby release, cancel, forgive and forever discharge each other Party and
each of his, her or its predecessors, parent corporations, holding companies,
subsidiaries, affiliates, divisions, heirs, successors and assigns, and all of
their officers, directors and employees from all actions, claims, demands,
damages, obligations, liabilities, controversies and executions, of any kind or
nature whatsoever, whether known or unknown, whether suspected or not, which
have arisen, or may have arisen, or shall arise by reason of the Merger and the
operations or affairs of Pathworks-Florida and such Parties do specifically
waive any claim or right to assert any cause of action or alleged case of action
or claim or demand which has, through oversight or error intentionally or
unintentionally or through a mutual mistake, been omitted from this mutual
general release.


ARTICLE VI


Deliveries


SECTION 6.01.    Deliveries of the Pathworks Shareholders.
 
(a)      Concurrently herewith each Pathworks Shareholder is delivering to the
Company this Agreement executed by the Pathworks Shareholder.
 
(b)     At or prior to the Closing, each Pathworks Shareholder shall deliver to
the Company:
 
(i)      certificates representing its Company Stock; and
 
(ii)     duly executed stock powers for transfer by the Pathworks Shareholder of
its Company Stock to the Company.
 
(c)      to the Company, a letter of resignation of James Grimwade effective
upon the Closing from his position as a director of the Company.

 
7

--------------------------------------------------------------------------------

 


SECTION 6.02.    Deliveries of the Company.
 
(a)      Concurrently herewith, the Company is delivering too each Pathworks
Shareholder and to the Company, a copy of this Agreement executed by Company;
 
(b)      At or prior to the Closing, the Company shall deliver to each Pathworks
Shareholder, certificates representing their pro-rata portion of the
Pathworks-Florida Common Stock.
 
SECTION 6.03.    Deliveries of Pathworks-Florida.
 
Concurrently herewith, the Company is delivering to the Company:
 
(iii)    this Agreement executed by Pathworks-Florida; and
 
(iv)    a certificate from the Company, signed by its authorized officer
certifying that the attached copies of the Company Constituent Instruments and
resolutions of the Board of Directors of the Company approving the Agreement and
the Transactions are all true, complete and correct and remain in full force and
effect.
 
ARTICLE VII
 
Conditions to Closing


SECTION 7.01.    Company Conditions Precedent.  The obligations of the Company
to enter into and complete the Closing is subject, at the option of the Company,
to the fulfillment on or prior to the Closing Date of the following conditions.
 
(a)      Representations and Covenants. The representations and warranties of
the Pathworks Shareholders  and Pathworks-Florida contained in this Agreement
shall be true in all material respects on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date.  The
Pathworks Shareholders and Pathworks-Florida shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by the Pathworks Shareholders or
Pathworks-Florida on or prior to the Closing Date.
 
(b)      Litigation.  No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company, a materially adverse effect on the Transactions
contemplated by this Agreement.

 
8

--------------------------------------------------------------------------------

 

(c)      Deliveries.  The deliveries specified in Section 6.01 and 6.03 shall
have been made by the Pathworks Shareholders and Pathworks-Florida,
respectively.
 
SECTION 7.02.    Pathworks Shareholders Conditions Precedent.  The obligations
of the Pathworks Shareholders to enter into and complete the Closing is subject,
at the option of the Pathworks Shareholders, to the fulfillment on or prior to
the Closing Date of the following conditions, any one or more of which may be
waived by the Pathworks Shareholders in writing.
 
(a)      Representations and Covenants. The representations and warranties of
the Company and Pathworks-Florida contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date.  The Company and
Pathworks-Florida shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by the Company and Pathworks-Florida on or prior to the Closing
Date.
 
(b)      Litigation.  No action, suit or proceeding shall have been instituted
before any court or governmental or regulatory body or instituted or threatened
by any governmental or regulatory body to restrain, modify or prevent the
carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or Pathworks, a materially adverse effect on the
Transactions contemplated by this Agreement.
 
(c)      Deliveries.  The deliveries specified in Section 6.02 and Section 6.03
shall have been made by the Company and Pathworks-Florida, respectively.
 
ARTICLE VIII
 
Covenants


SECTION 8.01.    Public Announcements.  The Pathworks Shareholders, Company and
Pathworks-Florida will consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press release or other
public statements with respect to the Agreement and the Transactions and shall
not issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange.
 
SECTION 8.02.     Fees and Expenses.  All fees and expenses incurred in
connection with this Agreement shall be paid by the Party incurring such fees or
expenses, whether or not this Agreement is consummated.
 
SECTION 8.03.    Continued Efforts.  Each Party shall use commercially
reasonable efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 
9

--------------------------------------------------------------------------------

 

SECTION 8.04     Conduct of Business.  During the period from the date hereof
through the Closing Date, Pathworks-Florida shall carry on its business in the
ordinary and usual course consistent with past practice.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 10.01.  Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Company, to:


Lexicon United Incorporation
4500 Steiner Ranch Blvd., #1708
Austim, TX 78732


If to the Pathworks Shareholders, to:
 
The addresses indicated on Exhibit A

 
If to Pathworks-Florida to:


Pathworks PCO of Florida, Inc.
830 Cottage View Drive
Traverse City, MI 49684

 
SECTION 10.02. Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company, Pathworks-Florida and the Pathworks Shareholders.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either Party to exercise
any right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Pathworks Shareholder to amend or
consent to a waiver or modification of any provision of any transaction document
unless the same consideration is also offered to all Pathworks Shareholders who
then hold Shares.
 
SECTION 10.03.   Termination.
 
(a)      Termination of Agreement.  The Parties may terminate this Agreement as
provided below:

 
10

--------------------------------------------------------------------------------

 

(i)       The Company, the Pathworks Shareholders and Pathworks-Florida may
terminate this Agreement by mutual written consent at any time prior to the
Closing;
 
(ii)      The Company may terminate this Agreement by giving written notice to
the Pathworks Shareholders at any time prior to the Closing (A) in the event any
of the Pathworks Shareholders have breached any material representation,
warranty, or covenant contained in this Agreement in any material respect or (B)
if the Closing shall not have occurred on or before December 31, 2010 by reason
of the failure of any condition precedent under Section 6.02 hereof (unless the
failure results primarily from the Company itself breaching any representation,
warranty, or covenant contained in this Agreement); and
 
(iii)     The Pathworks Shareholders may terminate this Agreement by giving
written notice to the Company at any time prior to the Closing (A) in the event
the Company has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect or (B) if the Closing shall
not have occurred on or before December 31, 2010, by reason of the failure of
any condition precedent under Section 7.01 hereof (unless the failure results
primarily from the Pathworks Shareholders themselves breaching any
representation, warranty, or covenant contained in this Agreement).
 
(b)      Effect of Termination.  If any Party terminates this Agreement pursuant
to Section 10.03(a) above, all rights and obligations of the Parties hereunder
shall terminate without any Liability of any Party to any other Party.
 
SECTION 10.04.  Replacement of Securities.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
SECTION 10.05.  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Pathworks Shareholders, Company and Pathworks-Florida will be entitled to
specific performance under this Agreement.  The Parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
SECTION 10.06.  Independent Nature of Pathworks Shareholders' Obligations and
Rights.  The obligations of each Pathworks Shareholder under this Agreement are
several and not joint with the obligations of any other Pathworks Shareholder,
and no Pathworks Shareholder shall be responsible in any way for the performance
of the obligations of any other Pathworks Shareholder under this
Agreement.  Notwithstanding, the Company shall not be obligated to proceed with
the Transaction absent the consent and participation of all of the Pathworks
Shareholders.

 
11

--------------------------------------------------------------------------------

 

SECTION 10.07.  Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.
 
SECTION 10.08.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 10.09.  Counterparts; Facsimile Execution.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other
Parties.  Facsimile execution and delivery of this Agreement is legal, valid and
binding for all purposes.
 
SECTION 10.10.  Entire Agreement; Third Party Beneficiaries. This Agreement,
taken together with the Company Disclosure Letter and the Company Disclosure
Letter, (a) constitute the entire agreement, and supersede all prior agreements
and understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.
 
SECTION 10.11.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof, except to the extent the laws of Delaware are mandatorily
applicable to the Transactions.
 
SECTION 10.12.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
[Signature Page Follows]
 
12

--------------------------------------------------------------------------------


 
The Parties hereto have executed and delivered this Share Exchange Agreement as
of the date first above written.
 
The Company:



 
LEXICON UNITED INCORPORATED
         
By:
/s/ Elie Saltoun
   
Name: Elie Saltoun
   
Title: President
       
The Pathworks Shareholders:
                   
PATHWORKS CORPORATION
         
By:
/s/ Joshua Henschell
   
Name:
Joshua Henschell
   
Title:
President
         
CHESSCOM TECHNOLOGIES, INC.
         
By:
/s/ Thomas Cook
   
Name:  
Thomas Cook
   
Title:
President
         
/s/ James Grimwade
 
James Grimwade
       
Pathworks-Florida, Inc.:
               
PATHWORKS PCO OF FLORIDA, INC.
         
By: 
/s/ Elie Saltoun
   
Name: Elie Saltoun
   
Title:  President

 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A


Shareholders


As of the date of this Agreement, this Exhibit A shall only contain the name and
address of each Pathworks Shareholder and the number of shares of Company Stock
held by each Pathworks Shareholder.


Name and Address of Pathworks
Shareholder
 
Number of
Shares of
Company
Stock Being
Exchanged
   
Percentage of
Total Pathworks-
Florida
Represented By
Shares Being
Exchanged
   
Number of
Shares of
Pathworks-
Florida Stock
to be Received
by Pathworks-
Florida
Shareholder
                     
Pathworks Corporation
    4,444,650       51.0 %     510  
830 Cottage View Drive
                       
Traverse City, MI 49684
                                                 
Chesscom Technologies, Inc.
    3,398,850       39.0 %     390  
2610 Tampa East Blvd.
                       
Tampa, FL 33619
                                                 
James Grimwade
    871,500       10.0 %     100  
C/O Pathworks Corporation
                       
830 Cottage View Drive
                       
Traverse City, MI 49684
                                                 
TOTAL:
    8,715,000       100 %     1,000  

 
14

--------------------------------------------------------------------------------


 